Citation Nr: 1133039	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-06 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for numbness of the lower extremities, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1979.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York, (RO).  The case was remanded by the Board for additional development in January 2010 and is now ready for appellate review of the issues of entitlement to service connection for psychiatric and low back disabilities.  

In October 2009, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   

The claim for service connection for numbness of the lower extremities addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran has consistently and credibly linked current psychiatric and back disabilities to service. 

2.  The weight of the positive and negative medical evidence as to whether schizoaffective disorder and failed back syndrome are etiologically related to in-service or post service causes is in relative balance.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, schizoaffective disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  Resolving all reasonable doubt in the Veteran's favor, failed back syndrome was incurred in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA has issued regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating the issue involving the Veteran's claims for service connection for psychiatric and low back disabilities.  This is so because the Board is taking action favorable to the Veteran in the decision below.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Beginning with his original claim for benefits filed in March 2006 and continuing in testimony presented at the October 2009 hearing and to VA examiners though June 2010, the Veteran has presented a consistent history of injuring his back during service while having to move heavy weaponry.  The Veteran has also consistently linked current psychiatric problems to his service in the military.  There was of record medical evidence supporting these assertions of record prior to the Board remand.  In particular, the service treatment reports reflect treatment for back pain in April 1978 and a medical history collected at separation from service in March 1979 of recurrent back pain.  Also demonstrated in service is treatment for a contusion to the head in August 1978, and it is noted in this regard that one of the Veteran's assertions at the hearing before the undersigned in October 2009 was that he developed auditory hallucinations after hitting the back of his head during an in-service altercation.

The post-service evidence of record at the time of the remand included multiple conclusions based on the Veteran's history as reported above rendered by VA medical and Vocational Rehabilitation professionals linking back and psychiatric conditions to the in-service incidents as claimed by the Veteran.  This evidence included a February 2003 VA clinical report which included the assessment from a VA physician of "R/O mood disorder due to head trauma (as likely as not du[e] to concussion suffered in the military)."  In addition, the record reflects assessments by a VA physician in December 2005 and July 2008 of bipolar I disorder with rapid cycling felt to be "more likely than not" of military onset.  Moreover, a VA Vocational Rehabilitation Counselor indicated in an August 2005 assessment that he had concluded that the Veteran's disabilities may be service connected based "on the credibility of his reports and what his motivation and focus were at the time of his disclosure."  To this end, the VA counselor noted that when the Veteran first described the in-service events that he felt caused his disabilities, he did not request service connected disability benefits and instead was attempting to secure work or college.  He stated that he actually had to explain to the Veteran what "Service Connected connections were" and that "[o]nly recently did the concept of filing for Service Connected benefits occur to him."  Finally, a VA physician rendered an opinion in February 2006 that it was more likely than not that the Veteran's back pain was a result of in-service incidents, specifically referencing the March 1979 Report of Medical History on separation from service that reflected complaints of recurrent back pain.

However, in addition to the evidence above, the record at the time of the Board remand reflected several clinical records discussing a post-service onset of the Veteran's back pain, to include following motor vehicle accidents in 1980 and December 1988 and an injury in 1983.  The Veteran also referred to having a post service, rather than in-service, onset of mood swings beginning in July 1996 on a report from a November 1997 visit to a VA mental hygiene clinic.  

In order to reconcile the conflict in the medical record as to whether the Veteran had back and psychiatric disabilities due to in-service or post service causes, the Board in its remand directed the RO to obtain opinions in this regard by way of scheduling the Veteran for VA examinations.  These examinations were accomplished in May and June 2010.  The conclusion following the May 2010 VA examination of the spine, which resulted in a diagnosis of low back syndrome, was that it was at least as likely as not that the Veteran sustained a lumbosacral strain during the lifting injury in service described by him, and that this progressed to intervertebral disc disease of the lower lumbar segments prior to discharge.  However, this examiner also found it at least as likely as not that the Veteran's current back problems were related to motor vehicle accidents in the 1980s after service.  Additional evidence received after the Board remand, and the March 2011 supplemental statement of the case (SSOC), includes April 2011 statements from the Veteran's VA physician and nurse linking current back disability to service.  

With respect to a psychiatric disability, the conclusion following the June 2010 VA examination, documented to have been preceded by a review of the pertinent clinical history contained in the claims file, was that it was at least as likely as not that the Veteran's psychiatric problems began during his service in the Marines.  In reference to the positive evidence in this regard from the VA mental health professionals who had treated him, the examiner indicated that this conclusion was based on "the predominance of evidence that those clinicians who have worked with this Veteran over the years and certainly know him better than me, [who] have ascertained this to be the case, this includes his current treating psychiatrist."  As for why the Veteran had reported that the symptoms began in 1996 during his 1997 mental hygiene clinic visit, he reported that there was a period after service when his symptoms were relatively quiescent but that they had never gone into remission and that the reason he sought treatment was that they had become worse in 1996.  The examiner noted that there was no evidence during the examination that the Veteran was manufacturing evidence or "overtly lying" to him.  Finally, further evidence to the examiner that the condition began in the military was the nature of the Veteran's "chronic" condition which he said often has its onset in early adulthood. 

Unless the preponderance of the evidence is against the Veteran's claim, it cannot be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.  The opinions rendered with respect to the Veteran's back and psychiatric disabilities rendered since the most recent remand have added to the positive evidence previously of record linking such disability to service, and to the extent there is any negative evidence represented by that portion of the May 2010 VA examination discussing a post-service origin of some of the Veteran's back problems, this is overcome by the weight of the positive April 2011 opinions from the Veteran's treating VA physician and nurse.  Moreover and as documented in the record by the comments of his physicians as to his credibility, the record does not raise any significant question as to the credibility of the Veteran's assertions linking current back and psychiatric disability to service.  Thus, without finding error in the RO's action, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that service connection for schizoaffective disorder and failed back syndrome may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
 
ORDER

Entitlement to service connection for schizoaffective disorder is granted.  

Entitlement to service connection for failed back syndrome is granted.  


REMAND

In written contentions and sworn testimony to the undersigned, the Veteran has suggested that a disability associated with numbness of the lower extremities was incurred at the same time he injured his back during service while moving heavy weaponry.  In this regard, it is noted that numbness of the extremities was described on the previously referenced April 1978 service treatment report documenting treatment for back pain, and the Veteran referred to cramping in the feet and legs on a medial history collected at separation from service. 

The contentions of the Veteran also suggest a claim for entitlement to service connection of numbness of the lower extremities as secondary to a back disability.  Thus, as the above decision granted service connection for a low back disability, and there is medical evidence of pain radiating to the lower extremity after service (See eg. November 8, 2004, VA outpatient treatment report), the RO will be given the first opportunity to include consideration of a theory of secondary service connection in light of the above grant of service connection for a back disability.  The RO will be directed to afford the Veteran a VA examination to assist in this adjudication.  Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be afforded an appropriate VA examination to determine the nature and etiology of any disability manifested by numbness of the lower extremities.  For any disability manifested by numbness of the lower extremities, the examiner should state whether such disability was incurred in service or is etiologically related to the newly granted service connected back disability, to include by way of aggravation.  The claims files should be made available to the examiner for review prior to the examination, and a rationale provided for any opinion expressed.  

2.  Thereafter, the claim for service connection for numbness of the lower extremities must be readjudicated by the RO, to include on the basis of whether any such disability is secondary to the Veteran's now service connected back disability.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with this claim, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time allowed for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


